Citation Nr: 0513862	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in White River Junction, Vermont


THE ISSUE

Entitlement to a permanently protected disability rating.


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) that the law does 
not provide for the establishment of a protected disability 
rating until the rating has been in effect for 20 years.  The 
veteran, through his representative, perfected an appeal of 
that determination.


FINDING OF FACT

In a September 2003 rating decision the RO awarded a total 
disability rating based on individual unemployability, found 
to be permanent in nature, effective August 8, 1997.


CONCLUSION OF LAW

The RO has awarded the veteran a total and permanent 
disability rating; eligibility for a protected permanent 
rating is not shown as a matter of law.  38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. §§ 3.340, 3.951 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, through his representative, contends that the RO 
erred in not establishing his total rating as a permanent 
protected rating, i.e., a rating that is not subject to 
reduction in the future.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and to assist claimants 
in the development of their claims.  As will be explained 
below, the Board finds that given the nature of the veteran's 
claim, the VCAA is not applicable to the claim.

The VCAA is generally applicable to all claims filed on or 
after November 9, 2000, the date of enactment.  See 
VAOPGCPREC 7-03.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that the 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In the instant case 
the facts are not in dispute; resolution of the veteran's 
appeal is dependent on interpretation of the statute and 
regulation pertaining to protected disability ratings.  The 
veteran could not submit any evidence that could potentially 
change the outcome.  VA has no duty, therefore, to notify him 
of the evidence needed to substantiate his claim, or to 
assist him in obtaining that evidence, in that no reasonable 
possibility exists that any assistance would aid him in 
substantiating the claim.
Analysis

In a September 2003 rating decision the RO awarded the 
veteran a total disability rating based on individual 
unemployability, and awarded his dependents eligibility for 
Dependents' and Survivors' Educational Assistance pursuant to 
Chapter 35, Title 38 of the United States Code.  The 
effective date for the total disability rating was August 8, 
1997, and the effective date for the educational assistance 
was April 15, 2003.

Eligibility for Chapter 35 educational assistance is 
dependent on the veteran having died from a service-connected 
disability, or being entitled to a total disability rating 
that is permanent in nature.  38 U.S.C.A. § 3500 (West 2002); 
38 C.F.R. § 20.3021 (2004).  The RO stated in the September 
2003 rating decision that eligibility for Chapter 35 
educational assistance was granted because the evidence 
showed that "the veteran currently has a total service-
connected disability, permanent in nature."

In October 2003 the veteran's representative submitted a 
statement in which he indicated that the veteran was claiming 
entitlement to a "total and permanent" rating pursuant to 
38 C.F.R. § 3.340(b).  He asserted that the severity of the 
veteran's disability had persisted for many years, and was 
reasonably certain to continue throughout his life.  Section 
3.340(b) provides that "permanence of total disability will 
be taken to exist when such impairment is reasonably certain 
to continue throughout the life of the disabled person. . . .  
Diseases and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote."

By way of a telephone contact and a letter in November 2003, 
the RO informed the veteran and his representative that he 
had been awarded a total and permanent disability rating in 
the September 2003 rating decision.  The representative then 
submitted a "notice of disagreement" with the November 2003 
letter in which he accused the RO of refusing to adjudicate 
the veteran's claim for a total and permanent rating.  He 
asserted that the September 2003 rating decision did not 
establish the permanency of the total rating, in that the 
total rating could be subject to reduction in the future.  He 
indicated that it was his intent to establish a "permanent 
status" for the veteran's total disability rating so that 
the rating could not in the future be "reneged on."

In December 2003 the RO informed the representative that a 
disability rating can be protected from subsequent reductions 
only if it met the criteria for a protected rating which, 
according to 38 C.F.R. § 3.951, requires that the rating be 
in effect for a minimum of 20 years.  The RO informed him 
that there is no legal basis for establishing a "protected" 
rating, i.e., a rating that cannot be "reneged on," as part 
of the adjudicative process.  The representative has appealed 
the RO's failure to adjudicate his claim for a total rating 
that will not be subject to future reduction.

The representative has not, however, cited to any provision 
in the statute or regulation that protects a disability 
rating from reduction.  A finding that a disability is 
permanent in nature may entitle the veteran or his dependents 
to additional benefits, such as some forms of special monthly 
compensation, assistance in purchasing an automobile, and 
Chapter 35 educational assistance.  "Permanent" in this 
sense is, however, a term of art; in accordance with 
38 C.F.R. § 3.340, it means that the veteran has a disability 
that "is reasonably certain to continue throughout the life 
of the disabled person."  It does not mean that, if the 
disability does in fact improve, the disability rating would 
not be reduced.  Section 3.340 contains no provision 
indicating that, if a disability has been found to be 
"permanent," it is not subject to reduction if improvement 
is shown.

Although the regulations include specific criteria for 
reducing disability ratings, see 38 C.F.R. § 3.343, the only 
legal authority that precludes the reduction of a disability 
rating is the provision pertaining to protected ratings: 

A disability which has been continuously rated at 
or above any evaluation of disability for 20 or 
more years for compensation purposes under laws 
administered by the Department of Veterans Affairs 
will not be reduced to less than such evaluation 
except upon a showing that such rating was based on 
fraud.

38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951 (2004).  

A disability rating achieves protected status as an operation 
of law, based on the time it has been in effect.  The statute 
or regulation does not include any legal authority for the 
RO, or the Board, to award protected status.  For that reason 
the Board finds that the veteran's appeal to establish his 
disability rating as not subject to reduction is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied on the ground of lack of 
entitlement under the law).





(continued on next page)

ORDER

The claim of entitlement to a permanently protected 
disability rating is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


